Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant's submission dated 3/10/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 4/28/22.
The application has been amended as follows: 
Claim 1. (AMEND) An illumination device[[,]] comprising: a housing including an opening portion; a wavelength converting component which is disposed inside the housing and radiates wavelength-converted light after a laser beam enters the housing and is reflected by the wavelength converting component, the wavelength-converted light having a different wavelength from a wavelength of the laser beam; an optical film which covers the opening portion, the optical film having optical properties such that a transmittance for the wavelength-converted light is 80% or more and a transmittance for the laser beam at a peak wavelength is 80% or less of a transmittance for the wavelength-converted light at a peak wavelength; and a light diffusing structure which is disposed on an inner surface of a bottom portion of the housing and an inner surface of a side wall portion of the housing diffusely reflects a part of the laser beam that is reflected by at least the optical film  covered by the light diffusing structure, enters the housing via a through hole going through the light diffusing structure and the side wall portion of the housing and is obliquely incident on the wavelength converting component.
Claim 10. (CANCEL)
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an illumination device comprising a wavelength converting component and an optical film which covers an opening portion of a housing, the optical film having optical properties such that a transmittance for the wavelength-converted light is 80% or more and a transmittance for the laser beam at a peak wavelength is 80% or less of a transmittance for the wavelength-converted light at a peak wavelength; wherein the laser beam that is incident on the wavelength converting component is reflected by the wavelength converting component without being transmitted by the wavelength converting component, the optical film is disposed opposite to the inner surface of the bottom portion of the housing, the wavelength converting component is placed on a portion of the inner surface of the bottom portion of the housing covered by the light diffusing structure, and the laser beam enters the housing via a through hole going through the light diffusing structure and the side wall portion of the housing and is obliquely incident on the wavelength converting component.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Claim 10. (CANCEL)
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875